Citation Nr: 1217986	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for left knee disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The Board has reviewed the documents in the electronic file. Some documents in the electronic file are relevant to the issues on appeal, some are not relevant to the issues on appeal, and some are duplicative of the evidence in the paper claims file. The Board has reviewed with particular attention those records that are relevant and are not duplicative.

The Board is granting herein reopening of the previously denied claim for service connection for left knee disability. The issue of that reopened claim, on its merits, and the issue of the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not appeal an August 1996 rating decision denying reopening of a previously denied claim for service connection for left knee disability.

2. Evidence received since the August 1996 rating decision addresses the etiology of current left knee disability and raises a reasonable possibility of substantiating a claim for service connection for left knee disability.


CONCLUSION OF LAW

Evidence received since the August 1996 rating decision is new and material to a claim for service connection for left knee disability; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). In this decision, the Board is granting reopening of a claim for service connection for left knee disability. Therefore, it is not necessary to discuss VA duties or notify or assist the Veteran in substantiating his claim to reopen that claim.

The Veteran has pursued over the course of many years service connection for left knee disability. In February 1980, he filed a claim for service connection for left knee disability. In a March 1980 rating decision, the RO denied service connection for left knee disability. The Veteran appealed that denial to the Board. In a February 1982 decision, the Board denied service connection for left knee disability.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement (NOD) is filed within one year of the notice of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. Likewise, a Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996).

In June 1994, the Veteran requested to reopen a claim for service connection for left knee disability. In rating decisions issued in September 1994, March 1995, and August 1996, the RO denied reopening of the claim, finding that new and material evidence had not been received. The RO denied reopening of the previously denied claim. The Veteran did not file an NOD with the August 1996 rating decision. That decision became final. 

In December 2005, the Veteran sought to reopen a claim for service connection for left knee disability. In an April 2006 rating decision, the RO denied reopening of the claim. The Veteran is now appealing the April 2006 rating decision.

The most recent final disallowance of the Veteran's left knee disability service connection claim was the August 1996 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence that was in the claims file in August 1996 includes service medical records, post-service medical records, statements from the Veteran. The evidence assembled then showed treatment during service for left knee symptoms. Service treatment reports contained notation of history of pre-service left knee injury. The evidence reflected post-service left knee problems, with treatment including surgery.

The evidence that has been added to the claims file since 1996 includes more recent medical records, more recent statements from the Veteran, and statements from persons who know the Veteran. In August 2009, a private orthopedist wrote that he was treating the Veteran for left and right knee problems. The physician stated that he had reviewed the Veteran's records. The physician expressed the opinions that the Veteran sustained left knee injury during military service, and that the Veteran's current left knee disability is causally related to the injury during service.

The 2009 statement from the physician was created after the 1996 rating decision, and so was not considered in 1996. The physician's statement relates to the question of whether the Veteran's left knee disability was incurred in service. Incurrence in service was not established by the evidence considered in 1996, and it would substantiate the service connection claim. Therefore, the physician's statement raises a reasonable possibility of substantiating the claim. The physician's statement thus is material in addition to being new. As new and material evidence has been added since August 1996, the Board grants reopening of the previously denied claim.

After reopening the Veteran's claim for service connection for left knee disability, the Board must consider that claim on its merits. Review of the record reveals that additional evidence relevant to the claim should be developed. The Board will remand the claim for the evidentiary development explained in the remand section, below.


ORDER

The claim for service connection for left knee disability is reopened.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

There is evidence that the Veteran may have had a left knee injury before he entered service; although that evidence is disputed. In any case, no left knee disability was noted when the Veteran entered service. The Veteran had treatment for left knee symptoms during service. After service, he had progressive disorders of his left knee. He has undergone numerous left knee surgeries, and he has ongoing left knee disability.

Because no disorder of the left knee was noted on the report of the Veteran's service entrance examination, it is presumed that the knee was in sound condition when he entered service. The disputed evidence of pre-service left knee injury raises a possibility of pre-service left knee disability, but that evidence is not clear and unmistakable as to existence of left knee disability at the time of entrance into service. Thus, the evidence does not rebut the presumption of sound condition of the Veteran's left knee at entrance into service.

Medical records from a few years after the Veteran's service reflect reports of left knee symptoms. A private physician who has treated the Veteran in recent years reviewed records and opined that the Veteran's current left knee disability is causally related to left knee injury that the Veteran reports having sustained during service. It is not known, however, which records the physician reviewed. The Veteran has not had a VA examination that addressed his left knee service connection claim. The Board will remand the issue for a VA physician to review the claims file, examine the Veteran, and provide an opinion regarding the likely etiology of the current left knee disability, specifically, the likelihood that the left knee symptoms and disorders noted during service continued after service or are otherwise causally related to the current left knee disability.

The Veteran is seeking a TDIU, contending that his service-connected disabilities make him unable to secure or follow a substantially gainful occupation. When the RO denied the Veteran's TDIU claim, service connection was established for the Veteran's rheumatic heart disease. In January 2012, while the appeal regarding the TDIU was pending, the RO granted service connection for, and assigned a disability rating for, a mental disorder, described as major depressive disorder. In addition, the Veteran's appeal for service connection for a left knee disability, which the Board is presently remanding, remains pending. The additional service-connected disability of major depressive disorder and the pending question of service connection for left knee disability are relevant to and intertwined with the question of whether the combined effects of the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation. The Board therefore remands the TDIU issue for the RO to reconsider in light of the service connection for major depressive disorder and after the RO has completed further development and consideration of the issue of service connection for left knee disability (if service connection for a knee disorder is granted).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to address the likely etiology of current left knee disability. The examiner must be provided with the Veteran's claims file for review. The Veteran may have had left knee injury before service, but no left knee disability was noted when he entered service, and there is not clear and unmistakable evidence rebutting VA's presumption that his left knee was in sound condition when he entered service. The Veteran had treatment for left knee complaints during service. Since service, he has had treatment for progressive and eventually severe left knee disability. After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it at least as likely as not (at least a 50 percent probability) that the left knee symptoms noted during the Veteran's service continued after service, or are otherwise causally related to his current left knee disability. The examiner should explain the reasoning leading to the conclusions he or she reaches.

2. Thereafter, the RO should review the expanded record and readjudicate the claim for service connection for left knee disability. If service connection is granted, assign a disability rating.

3. Thereafter, review the expanded record and readjudicate the claim for a total disability rating based on individual unemployability (TDIU), considering whether the combined effects of all service-connected disabilities make the Veteran unable to secure or follow a substantially gainful occupation. If examination, file review, medical opinion, or other additional evidence is deemed necessary to decide the TDIU claim, take steps to develop such evidence.

4. If either or both of the claims (for service connection for left knee disability and for a TDIU) remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


